DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 01 August 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al (7763011).
Ortiz teaches an elastically deformable braided string (Figure 1, capable of use as an undefined string) whose intermediate part excluding both end areas can deform elastically in a direction of axis under an external pulling force (braided form can be elastically deformed), the elastically deformable braided string characterized in that:
the intermediate part consists of a single braid constituted by multiple yarns continuously interwoven in the direction of axis, and is divided into and constituted by multiple areas having different tensile moduli in the direction of axis (Figure 1 shows 5 areas; Figures 2, 3, and 4 show that the multiple yarns are continuously interwoven in the direction of axis); and
the intermediate part has a cross-section roughly a same circular shape over an entire length in the direction of axis under no external pulling force (Figure 1 shows same shape).
In regards to Claim 2, Ortiz teaches  the intermediate part is constituted by two types of areas having different tensile moduli that are placed alternately along the direction of axis (from left to right, 1st and 2nd area alternate, 4th and 5th area alternate).
In regards to Claim 3, Ortiz teaches the intermediate part is constituted by three types of areas having different tensile moduli that are placed repeatedly along the direction of axis in a sequence of high tensile modulus, medium tensile modulus, low tensile modulus, medium tensile modulus, high tensile modulus, medium tensile modulus, low tensile modulus, and so on (from middle to left, the 3rd, 2nd, then 1st areas are high, medium, low; from middle to right, the 3rd, 4th, and 5th areas are high, medium, low).
In regards to Claim 4, Ortiz teaches the intermediate part has one end part and an other end part, and the multiple areas thereof are placed in sequence in a manner to have gradually decreasing tensile moduli from the one end part toward the other end part along the direction of axis (from middle to left, the 3rd, 2nd, then 1st areas are high, medium, low; from middle to right, the 3rd, 4th, and 5th areas are high, medium, low).
In regards to Claims 7, 13, and 18, Ortiz teaches the braided string has no core material placed at its cross-section center position over the entire length in the direction of axis (Figures 2-4 show no core material present).
Allowable Subject Matter
Claims 6 and 12 are allowed.
Claims 5, 8-11, 14-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Figure 1 of Ortiz teaches discreet regions 100, 200, and 300, and as such, cannot “consist of a single braid constituted by multiple yarns continuously interwoven in the direction of axis” as claimed.  Examiner respectfully disagrees.  Figures 2, 3, and 4 show that the multiple yarns are continuous throughout the entire length of the braid, just in different formations.  In region 100, Details 12 are all braided separately.  In region 200, Details 12 are paired up to form strands 14a, but all are still braided.  In region 300, Details 12 are grouped in sets of four to form strands 12b, but all are still braided.  See Ortiz, Column 6, lines 1-40.  As such, all of the multiple yarns are continuously interwoven as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732